Case 2:18-ml-02814-AB-PVC Document 971 Filed 10/23/20 Page 1 of 2 Page ID #:40560




     1   KNIGHT LAW GROUP LLP
         Russell Higgins (SBN 226124)
     2   russellh@knightlaw.com
     3   Roger Kirnos (SBN 283163)
         rogerk@knightlaw.com
     4
         10250 Constellation Blvd., Suite 2500
     5   Los Angeles, CA 90067
     6
         Telephone: (310) 552-2250

     7   Attorneys for Plaintiffs
     8                                                 Spencer P. Hugret, SBN.240424
         Amir M. Nassihi, SBN 235936
     9   anassihi@shb.com                              Amy Maclear, SBN 215638
         Andrew L. Chang, SBN 222309                   Katherine P. Vilchez, SBN 212179
    10
         achang@shb.com                                GORDON REES SCULLY
    11                                                 MANSUKHANI LLP
         SHOOK, HARDY & BACON L.L.P.
    12   One Montgomery, Suite 2700                    275 Battery Street, Suite 2000
         San Francisco, California 94104-4505          San Francisco, CA 94111
    13                                                 Telephone: (415) 986-5900
         Tel: 415-544-1900
    14   Fax: 415-391-0281                             Facsimile: (415) 986-8054
    15
         Attorneys for Defendant
    16
    17
                             UNITED STATES DISTRICT COURT
    18
                           CENTRAL DISTRICT OF CALIFORNIA
    19
    20   IN RE: FORD MOTOR CO. DPS6                    MDL No.: 2:18-ML-02814-AB
                                                       (FFMx)
    21   POWERSHIFT TRANSMISSION
         PRODUCTS LIABILITY
    22   LITIGATION                                    JOINT REPORT RE
                                                       SETTLEMENT CONFERENCE
    23
    24
         THIS DOCUMENT RELATES                         Assigned to the Honorable Judge
         ONLY TO:                                      Andre Birotte Jr.
    25
    26   All Cases
    27
    28

                                                 -1-

                        JOINT REPORT RE SETTLEMENT CONFERENCE
Case 2:18-ml-02814-AB-PVC Document 971 Filed 10/23/20 Page 2 of 2 Page ID #:40561




     1         At the Status Conference held before this Court on October 21, 2020, the Court
     2   ordered the parties to submit a joint report to inform the Court about their selection of
     3   judicial officers to preside over a settlement conference.
     4         Parties have agreed to proceed with Magistrate Judge Pedro V. Castillo for
     5   settlement conference purposes in matters represented by Knight Law Group. Parties
     6   are working together on identifying potential dates to provide for consideration.
     7
     8   Dated: October 23, 2020                 KNIGHT LAW GROUP, LLP
     9
    10                                           /s/ Roger Kirnos
                                                 Russell Higgins (SBN 226124)
    11                                           Roger Kirnos (SBN 283163)
    12                                           Attorneys for Plaintiffs
    13
    14
    15   Dated: October 23, 2020                 SHOOK, HARDY & BACON L.L.P.
    16
    17                                           /s/ Amir Nassihi
    18
                                                 Amir M. Nassihi, SBN 235936
                                                 Andrew L. Chang, SBN 222309
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                    -1-

                          JOINT REPORT RE SETTLEMENT CONFERENCE
